BOYER, Judge.
Appellant, through her attorney, announced to the court that she desired to withdraw her prior plea of not guilty and enter a plea of guilty to a lesser offense, aggravated assault. The trial judge stated: “I have discussed your case out of your presence and prior to the sentence I will order a presentence investigation and I have indicated one year in the event I do impose sentence.” The plea was obviously a negotiated plea. When appellant returned for sentencing the Judge announced that he had had an opportunity to review the presentence investigation and had determined that a prison sentence was appropriate. He thereupon imposed a sentence of two years imprisonment.
We reverse and remand for the reasons set forth in our opinion in Kurlin v. State, Fla.App. 1st 1974, 302 So.2d 147, Opinion filed October 24, 1974. As in the Kurlin case, it will not be necessary for the defendant to be again brought before the trial judge for the purpose of resentencing for a period not in excess of one year.
It is so ordered.
RAWLS, C. J., and McCORD, J., concur.